D’ARCAMBAL OUSLEY & CUYLER BURK, LLP

Four Century Drive | Suite 350

Parsippany, New Jerscy 07054-4663

(973) 734-3200

Attorneys for Defendant Wal-Mart Stores East, LP

(improperly pled as Wal-Mart Stores East, Inc. d/b/a Walmart Superstore)
By: Nada M. Peters, Esq.

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

EVELYN EVANS, CIVIL ACTION NO,; 2:19-CV-10450-ES-
MAH
Plaintiff,
Vv.
7 3 /

Watae Pellet reactee INC. D/B/A CONSENT ORDER VACATING
CLERK’S ENTRY OF DEFAULT
Defendant.

 

 

This matter having come before the Court upon the application of d*’Arcambal Ousley &
Cuyler Burk LLP, attorneys for Defendant, Wal-Mart Stores East, LP (improperly pled as Wal-
Mart Stores East, Inc. d/b/a Walmart Superstore) (hereinafter “Defendant”), in connection with
the above matter, for an Order vacating default, and counsel for Plaintiff having indicated
consent hereto, and goodicauise having been shown,

[tis on this Le iay of October 2019,

ORDERED that:

l. The Clerk’s default entered against Defendant, for failure to answer be and hereby
is vacated.

2 The Clerk is hereby directed to file the Answer of Defendant, attached hereto as

Exhibit A.
 

 

Consented to by:

/s/ Nada M. Peters

Nada M. Peters, Esq.

D’'ARCAMBAL OUSLEY & CUYLER BURK, LLP

Attorncys for Defendant Wal-Mart Stores East, LP

{improperly pled as Wal-Mart Stores East, Inc. d/b/a Walmart Superstore)

Yo

Kevin Scott Volkommer, Esq.
CAITLIN ROBIN & ASSOCIATES, PLLC
Attorneys for Plaintiff, Evelyn Evans

 

 

iw
